Citation Nr: 0313987	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bladder dysfunction 
as secondary to service-connected vertigo, vestibular 
dysfunction, and vertigo, to include entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to service connection for bowel dysfunction 
as secondary to service-connected vertigo, vestibular 
dysfunction, and vertigo, to include entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from May 1954 to May 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The record indicates that the veteran was provided with the 
laws and regulations regarding the VCAA in an October 2002 
supplemental statement of the case.  However, there is no 
indication that he has ever been provided with a VCAA letter 
that is specific to his claims.  He has never been notified 
as to the information and evidence necessary to substantiate 
his particular claims for VA benefits.  He has not been 
informed as to what the evidence needs to show in order to 
prevail in his claims, and what is the best type of evidence 
to submit to show these things.  In addition, he has never 
been notified regarding what evidence it is his 
responsibility to submit, and what evidence will be obtained 
on his behalf by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Finally, he must be afforded an opportunity 
to submit this evidence.  Therefore, the Board finds it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  Therefore, 
for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  This 
should include a letter to the veteran 
that notifies him of what evidence is 
required to prevail in his claim under 
both 38 U.S.C.A. § 1151 and 38 C.F.R. 
§ 3.310.  The letter should also indicate 
what evidence VA will obtain on the 
veteran's behalf, what evidence it is his 
responsibility to submit, and what 
assistance will be provided by VA in 
obtaining evidence. 


2.  Thereafter, the RO should readjudicate 
this claim.  In addition to the theories 
that have previously been considered, 
entitlement to compensation under 
38 U.S.C.A. § 1151 should also be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


